Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Krames US 2016/0273717 in view of Lys US 2008/0122376 and Hagelaar US 2018/0302961.
	As for claim 1, Krames discloses a color tunable filament lamp, comprising:
at least one tunable white LED filament adapted to emit white light (Fig 48a, paragraph 0537; paragraph 0540); and at least one RGB LED filament (paragraph 0524), wherein each tunable white LED filament of the at least one tunable white LED filament comprises first LEDs having a first pre-set correlated color temperature (paragraph 0541, 5000k; para 0548)  and second LEDs having a second pre-set correlated color temperature lower than the first pre-set correlated color temperature (paragraph 0542 3000K; 0548), the first and second pre-set correlated color temperatures defining a sub-range of a correlated color temperature range of the color tunable filament lamp, and wherein the color tunable filament lamp is configured to use the first LEDs and the 
	Krames fails to specifically teach multiple groups of RGB LEDs and is silent to specifically reciting wherein the first and second pre-set correlated color temperatures are pre-set such that the maximum deviation from the black body line of the combined white light of first LEDs and the second LEDs in said sub-range during operation is 7 SDCM.
	Lys teaches using multiple groups of RGB light sources (paragraph 0061). It would have been obvious for one having ordinary skill in the art to utilize multiple groups of RGB LEDs, as suggested by Lys where greater luminance is desired. One would have been motivated to modify Krames in this manner for applications where greater RGB light emission is preferred.
	Hagelaar teaches a lighting device with first and second light sources with color temperatures set such that the maximum deviation from the black body line of two color points is set such that the maximum deviation from the black body line of the combined white light of first LEDs and the second LEDs in said sub-range during operation is 7 SDCM (see paragraph 0006, 0041, and 0060). It would have been obvious for one having ordinary skill in the art to look to the teachings of Hagelaar and utilize the color matching points in the device of Krames and Lys to achieve illumination of a desired 
	As for claim 2, Krames further discloses wherein the first LEDs of the at least one tunable white LED filament provide a first white channel (cool white, 0541), wherein the second LEDs of the at least one tunable white LED filament provide a second white channel (warm white, 0542), and wherein the first and second white channels are individually addressable by a controller of the color tunable filament lamp (controller: paragraphs 0526, 0527, 0537, 0540).
	As for claim 3, Krames further discloses wherein the first pre-set correlated color temperature is in the range of 4000K-8000K (5000, paragraph 0541), and wherein the second pre-set correlated color temperature is in the range of 2500K-3500K (3000, paragraph 0542).
	As for claims 5, 6, and 8, regarding in the first and second pre-set correlated color temperatures are pre-set such that any deviation from the black body line  of the combined white light 64 of first LEDs and the second LEDs in said sub-range during operation is below the black body line at least for a substantial portion of the sub-range (claim 5), having one of the first and second pre-set correlated color temperatures is pre-set to an end point of the correlated color temperature range (claim 6), and the color tunable filament lamp is configured to use the at least one RGB LED filament and the second LEDs for target points in the correlated color temperature range which are lower than said sub-range, and wherein the at least one RGB LED filament and the second LEDs are turned to equal or substantially equal brightness levels for such target points.  Krames teaches various means of setting parameters of the device to achieve lighting 
	As for claim 9, see the discussion above for combining with Lys for the groupings of RGB LEDs.  Krames fails to teach wherein on each RGB LED filament the number of red LEDs, green LEDs, and blue LEDs is equal. Lys further teaches that any number of LEDs or LED based units may be coupled (paragraph 0012). It would have been obvious for one having ordinary skill in the art to look to the teachings of Lys and utilize ordinary skill in the art to configure the device such that wherein on each RGB LED filament the number of red LEDs, green LEDs, and blue LEDs is equal, to provide a light source with an equal number of emitters for aesthetic and/or illumination purposes. One would have been motivated to make this modification to achieve a desired luminous output or effect in Krames.
	As for claim 10, see above for combining with Lys for the groups. Krames further discloses wherein the number of red LEDs, green LEDs, and blue LEDs on each RGB LED filament is selected such that the maximum forward voltage of the RGB LED filament is lower than the maximum forward voltage of each tunable white LED filament (paragraph 0284, control circuits may use any known techniques for current limiting, voltage sensing... to modulate current flow to any individual groups of LEDs).  
	As for claim 12, Krames discloses a color tunable filament lamp, comprising:

	Krames fails to specifically teach wherein each tunable white and RGB LED filament of the at least one tunable white and RGB LED filament comprises: a plurality of groups, each group comprising a red LED, a green LED and a blue LED and is silent to specifically reciting wherein the first and second pre-set correlated color temperatures 
	Lys teaches a color tunable white and RGB LED device using multiple groups of RGB light sources (paragraph 0061).
 It would have been obvious for one having ordinary skill in the art to utilize multiple groups of RGB LEDs, as suggested by Lys where greater luminance is desired. One would have been motivated to modify Krames in this manner for applications where greater RGB light emission is preferred.
	Hagelaar teaches a lighting device with first and second light sources with color temperatures set such that the maximum deviation from the black body line of two color points is set such that the maximum deviation from the black body line of the combined white light of first LEDs and the second LEDs in said sub-range during operation is 7 SDCM (see paragraph 0006, 0041, and 0060). It would have been obvious for one having ordinary skill in the art to look to the teachings of Hagelaar and utilize the color matching points in the device of Krames and Lys to achieve illumination of a desired range of color temperature. One would have been motivated to make this combination to achieve a desired illumination effect in the device of Krames.
	Claims 11 rejected under 35 U.S.C. 103 as being unpatentable over Krames in view of Lys and Hagelaar, with Bergmann US 2018/0328543 cited as documentary evidence.
	As for claim 11, Krames further discloses color tunable filament lamp further comprising a clear bulb envelop (see Figures 48a and 48b), wherein the at least one .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  WU ‘673 and DOWLING ‘881 are cited for disclosing color tunable lamps with LEDs that are similar to the instant invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875